[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                          FILED
                                                                     U.S. COURT OF APPEALS
                                       _____________                   ELEVENTH CIRCUIT
                                                                          AUGUST 6, 2009
                                        No. 07-10683                    THOMAS K. KAHN
                                       _____________                         CLERK


                     D.C. Docket No. 06-00015-CR-ORL-18-JGG



UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                            versus

TRAVIS FERRELL GRIFFIN,
                                                                   Defendant-Appellant.

                                       ____________

                     Appeal From the United States District Court
                           for the Middle District of Florida
                                    ____________
                                   (August 6, 2009)

        ON REMAND FROM THE UNITED STATES SUPREME COURT

Before EDMONDSON, HILL and ALARCON,* Circuit Judges.


_______________________________

       *Honorable Arthur L. Alarcon, United States Circuit Judge for the Ninth Circuit, sitting
by designation.
PER CURIAM:

      This case is before the court upon remand from the United States Supreme

Court for further consideration in light of Chambers v. United States, 555 U.S. __,

129 S. Ct. 687 (2009). In view of this court’s holding in United States v.

Harrison, 558 F.3d 1280 (11th Cir. 2009), no additional briefing by the parties is

required, and the case is ripe for decision.

      In Harrison, this court held that a prior Florida conviction for willful fleeing

was not a “violent felony” for the purposes of the Armed Career Criminal Act (the

“ACCA”). Therefore, Griffin’s sentencing enhancement under the ACCA based

in part upon a prior Florida conviction for willful fleeing was error, and his

sentence must be vacated and he must be resentenced without the enhancement.

      VACATED AND REMANDED.




                                           2